Order filed July 12, 2012.




                                           In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00105-CR
                                     ____________

                         SOLOMON KOFI EQUAM, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 184th District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1210061


                                        ORDER

       Appellant's appointed counsel filed a brief under the authority of Anders v.
California, 386 U.S. 738(1967), in which he concludes the appeal is wholly frivolous and
without merit. To comply with the requirements set forth in Anders, counsel must file: (1)
a copy of the transmittal letter to the client accompanying his copy of the Anders brief in
which the client is informed of his right to file a pro se brief and obtain a record view; and
(2) a Motion to Withdraw. Accordingly, we enter the following order.
      We order Edmond N. O'Suji, to file a copy of the transmittal letter on or before
July 23, 2012. Further, we order Edmond N. O'Suji to file a motion to withdraw on or
before July 23, 2012.

                                   PER CURIAM